Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 12/6/2021, PROSECUTION IS HEREBY REOPENED. Reasons for Allowance are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS dated 11/30/2021
Claim 11 is amended to so that it now depends from claim 1 instead of claim 2, which has been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention, Burner for the Combustion of Particulate Fuel, is in the field combustors for burning a suspension of solid fuel in oxygen containing gas. The prior art in a similar field of endeavor belong to Vatsky et al [4471703] and Kincade [1678225]. The prior art, alone or in combination fail to teach the invention as claimed, specifically when concerning the bluff body in a first conduit, wherein swirl vanes extend from the bluff body in addition to the feature of the damper, and first conduit within a second conduit. The applicant’s remarks are persuasive (see pages 9-11 of the appeal brief dated 12/6/2021), and are summarized accordingly: Including the bluff body as taught by Kincade to the existing burner of Vatsky would change the performance of Vatsky since the outlet nozzle provided by venturi 48 requires a dense stream to discharge from the nozzle, wherein including the bluff body of Kincade would alter and prevent the desired amount of coal to flow for combustion. Similar circumstances arise in art in a similar field in that flow patterns would be altered and would show undesirable results. For these reasons, the applicant’s invention is unique and therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/9/2022